PER CURIAM:
Delzola M. Cuffee, an African American female, appeals the district court’s order granting summary judgment to her employer in her civil action in which she alleged discrimination and retaliation claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cuffee v. Tidewater Cmty. Coll, 409 F.Supp.2d 709 (E.D.Va.2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.